lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2259 Disciplinary DoCket No. 3

 

Petitioner
No. 6 DB 2017
v.
JAl\/|ES JOHN WALSH, : Attorney Registration No. 310107
Respondent
(Philadelphia)
ORDER
PER CUR|AM

AND NOW, this 22nd day of l\/|arch, 2017, upon consideration of the
Recommendation of the Three-l\/|ember Panel of the Disciplinary Board, the Joint
Petition in Support of Discipline on Consent is granted, and James John Walsh is
suspended on consent from the Bar of this Commonwealth for a period of one year. He
is to serve three months, with the remainder of the suspension stayed. Respondent
shall comply with all the provisions of Pa.R.D.E. 217.

During the stayed suspension, Respondent is placed on probation for a period of
nine months, subject to the following conditions:

1. Respondent shall not violate any Rules of Professional Conduct or Rules

of Disciplinary Enforcement;

2. Respondent shall abstain from using alcohol, drugs, or any other mood or

mind-altering chemicals;

3. Respondent shall attend weekly Alcoholics Anonymous meetings;

10.

11.

12.

Respondent shall obtain a sponsor in Alcoholics Anonymous and maintain

weekly contact with that sponsor;

A sobriety monitor shall be appointed to monitor Respondent in

accordance with Disciplinary Board Rule §89.293(c).

Respondent shall furnish his sobriety monitor with his Alcoholics

Anonymous sponsor’s name, address, and telephone number;

Respondent shall establish his weekly attendance at Alcoholics

Anonymous meetings by providing written verification to the Board on a

Board-approved form;

Respondent shall undergo any counseling, out-patient or in-patient

treatment, prescribed by a physician or alcohol counselor;

Respondent shall submit to any alcohol or drug testing ordered by his

treating physician, and shall disclose the testing results to the sobriety

monitor;

Respondent shall file quarterly written reports with the Secretary of the

Board;

With the sobriety monitor, Respondent shall:

a) meet at least twice monthly;

b) maintain weekly telephone contact;

c) provide the necessary properly executed written authorizations to
verify his compliance with the required substance abuse treatment;
and

d) cooperate fully.

The appointed sobriety monitor shall:

monitor Respondent’s compliance with the terms and conditions of
the order imposing probation;

assist Respondent in arranging any necessary professional or
substance abuse treatment;

meet with Respondent at least twice monthly, and maintain weekly
telephone contact with Respondent;

maintain direct monthly contact with the Alcoholics Anonymous
chapter attended by Respondent;

file with the Secretary of the Board quarterly written reports; and
immediately report to the Secretary of the Board any violations by

the Respondent of the terms and conditions of the probation.